Citation Nr: 1822139	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a service-connected anxiety disorder.

2.  Entitlement to service connection for a skin disorder, claimed as dermatographism and pressure urticaria of the arms, hips and legs.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to May 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With respect to the Veteran's claim for a higher initial rating for his service-connected anxiety disorder, the Veteran indicated in his October 2017 Board hearing that his anxiety disorder has gotten worse since his last VA psychiatric examination in May 2013.  Consequently, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's anxiety disorder. 

With respect to the Veteran's claimed skin disorder, the Veteran underwent a May 2013 VA skin examination, in which the Veteran was diagnosed with dermatographism and pressure urticaria.  The examiner noted that the Veteran reported that he has been experiencing recurrent rashes over his extremities, trunk and face, on average once a week for the last ten years, which he treats with Claritin and hydroxyzine.  The examiner further noted that the Veteran received treatment in service for plantar warts and cellulitis, but opined that it was less likely than not (less than 50 percent probability) that the Veteran's current skin disorder was related to his in-service cellulitis or plantar warts, stating that the etiology for those conditions is different from the etiology of dermatographism and pressure urticaria.  

The Veteran's service treatment records document multiple complaints by the Veteran of what he described as warts under his feet with associated pain, noting that they had been cut down several times in the past.  However, the treatment notes do not consistently identify the Veteran's condition as plantar warts, sometimes identifying the condition as calluses or callosities.  In May 1964, the Veteran reported swelling and soreness under his left armpit, which was characterized as a sebaceous cyst.  In April 1965, the Veteran received treatment for cellulitis and lymphangitis of the left lower extremity.  Additionally, in his October 2017 Board hearing, the Veteran stated that his skin rashes began to occur in service, noting that when he sought treatment for the condition he was provided with creams and ointments, and that the condition recurred after separation.  

The May 2013 examiner's rationale stated that cellulitis and plantar warts have a different etiology from the Veteran's current skin condition, but failed to address the Veteran's documented reports of a skin condition under his left armpit during service, or whether the Veteran's in-service diagnoses of cellulitis or plantar warts were proper.  This is particularly troubling as the Veteran's service treatment notes do not offer a consistent diagnosis of plantar warts with respect to his reported foot condition.  Additionally, the Veteran has provided testimony of experiencing skin rashes starting in service, and this lay testimony was not addressed by the examiner. Because the VA examiner did not provide an adequate rationale for his etiology opinion and failed to address all relevant evidence of record, the Board finds that the May 2013 VA examination is inadequate for adjudication purposes.  A remand is therefore necessary to obtain a new VA examination and an adequate medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 


With respect to the Veteran's claimed hypertension, the Veteran contends that his hypertension began shortly after service.  In his October 2017 Board hearing, the Veteran indicated that he first received treatment for his hypertension in the 1970's and the 1980's from the VA in Allen Park, Michigan.  Apart from records documenting the treatment of a left ankle injury in January 1980, treatment records from the Detroit VA medical center (VAMC) from the 1970's and 1980's have not been associated with the claims file  A June 2013 Department of Veterans' Affairs memorandum made a formal finding of unavailability of treatment records from Detroit VAMC, noting that all procedures to obtain those records had been correctly followed, all efforts to obtain the needed information had been exhausted and further attempts to retrieve them would be futile.  In the available VA treatment records, a July 1997 progress note indicated that the Veteran already had a history of hypertension at that time.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has been diagnosed with hypertension, and has reported that he first received treatment for hypertension shortly after separation from service; medical records from that period are not available, but the earliest available VA records with respect to hypertension indicate that he had a history of hypertension at that time.  Therefore, a VA examination should be obtained on remand to address the etiology of the Veteran's hypertension.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to determine the current severity of his anxiety disorder and its effect on his social and occupational functioning.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.

2.  Then, schedule the Veteran for a VA examination for his claimed skin disorder by an appropriate professional.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is to identify any present skin disorder, to include dermatographism and pressure urticaria; and for any such distinct skin disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.

The examiner should specifically address the Veteran's documented skin disorder symptoms in service, as well as addressing the validity of the in-service diagnoses of calluses, plantar warts, cellulitis, and a sebaceous cyst.  The examiner should also address the Veteran's lay contentions that he experienced rashes in service, and that those rashes continued to recur after service.  

All opinions must be accompanied by a clear rationale.  

3.  Then, schedule the Veteran for a VA examination for his claimed hypertension by an appropriate professional.  


The examiner is to identify any present hypertension and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  The examiner should specifically address the Veteran's contentions that he has been receiving treatment for his hypertension since shortly after separation from service.  

All opinions must be accompanied by a clear rationale

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

